Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 1 of 22



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-81385-CIV-MARRA

  DAVID HADDEN,

         Plaintiff,

  vs.

  UNIVERSITY ACCOUNTING SERVICES,
  RICHLAND STATE BANK and
  TRANSWORLD SYSTEMS INC.

        Defendants.
  ___________________________/

                                      OPINION AND ORDER
         This Cause is before the Court upon Defendant Richland’s State Bank’s Motion for

  Summary Judgment [DE 61] and Statement of Undisputed Material Facts in Support of its Motion

  for Summary Judgment [DE 60]. Plaintiff, appearing pro se, filed a Response in Opposition to

  the Motion for Summary Judgment [DE 62] and a Response to the Statement of Undisputed

  Material Facts [DE 63]. Richland filed a Reply in Support [DE 64]. The Court has carefully

  considered the matter and is fully advised in the premises.

    I.   BACKGROUND

         Plaintiff David Hadden initiated this action regarding his student loan. Plaintiff’s Amended

  Complaint brings claims against Defendant Richland State Bank (“Richland”) under the Fair Trade

  Commission Act (Count I), the Fair Credit Reporting Act (Count III), and the Fair Debt Collection

  Practices Act (Counts V, VI, and VII). [DE 29 at ¶¶ 111-16, 120-25, 126-30, 131-33, 135-41, 142-

  44, 145-48]. Plaintiff also brings common-law actions in breach of contract (Count VIII),

  negligence (Count IX), fraudulent misrepresentation (Count X), and intentional infliction of

  emotion distress (Count XI). [Id. at ¶¶ 149-54, 155-62, 163-74, 175-80].
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 2 of 22



         The Amended Complaint is also brought against University Accounting Services (“UAS”)

  and Transworld Systems Inc.        This Order, however, only addresses Richland’s Motion for

  Summary Judgment.

   II.   FACTS

         On June 2, 2014, a student loan in the amount of $1,362.00 was applied for in Plaintiff’s

  name from Richland State Bank. [DE 60-1 at 7-12].

         Plaintiff’s affidavit states that he provided his financial information to Keiser University

  prior to being accepted, and he was assured that “the School would be able to find me financial-

  aid resources and/or scholarships without me being required to immediately begin repayment of

  my educational costs until after I had graduated from law school or stopped attending college at

  least haft-time.” [DE 63 at 9 ¶ 5].

         Plaintiff’s affidavit further states “[s]ubsequent to my Admission, however at no time was

  I required to be personally present with the School's financial-aid representative(s) while the school

  made educational loan requests to lenders, and who specifically completed the Mosaic Private

  Education Loan Application and Promissory Note' provided by Richland State Bank.” [Id. at 10

  ¶ 8]. The affidavit states that the information provided to Keiser prior to his acceptance and

  enrollment was “the same information the school used to independently, and without my presence,

  electronically complete and sign all documents to lenders.” [Id. at ¶ 9].

         On June 13, 2014, Richland notified Plaintiff it had approved the loan application and that

  he needed to sign a Truth-in-Lending Disclosure Statement. [DE 60-1 at 3, ¶ 4; DE 60-1 at 15].

         Plaintiff executed the Truth-in-Lending Act Statement on July 15, 2014, which reported a

  total loan amount of $1,417.71, reflecting $1,361.00 to be paid to Plaintiff’s school, Keiser

  University, and the origination fee of $56.71. [DE 60-1 at 3 ¶ 5; DE 60-1 at 19-20]. Richland



                                                    2
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 3 of 22



  received Plaintiff’s executed Truth-in-Lending Disclosure on July 16, 2014. [Id. at 3, ¶ 5; DE 60-

  1 at 17]. Via letter, Richland notified Plaintiff of receipt of his signed Truth-in-Lending Disclosure

  Statement, returned a final copy, and informed him that the funds were scheduled to be disbursed

  to the school on July 24, 2014. [Id. at 17].

         Plaintiff’s affidavit states that approximately two weeks prior to his graduation, the

  financial aid office informed him that his educational costs had not been paid in full and that he

  was told he needed to write a statement to the lender to request more money to cover the cost of

  his tuition. [DE 63 at 11 ¶¶ 17-19]. On July 21, 2014, Richland received an email from Keiser

  University’s financial aid office, forwarding the handwritten request from Plaintiff to increase the

  loan amount from $1,361.00 to $3,353.00. [Id. at 3, ¶ 7, DE 60-1 at 22-23].

         On July 24, 2014, Richland approved Plaintiff’s revised application and advised him that

  Richland required a new signed Truth-in-Lending Disclosure Statement reflecting the updated

  amount. [Id. at 25].

         On August 21, 2014, Richland confirmed receipt of Plaintiff’s updated Truth-in-Lending

  Disclosure Statement and notified Plaintiff that the requested funds were to be disbursed to Keiser

  on September 4, 2014. [Id. at 27, 29-30]. The revised Truth-in-Lending Disclosure Statement

  showed a total loan amount of $3,492.71, consisting of $3,353.00 to be paid to Keiser and an

  origination fee of $139.71. [Id. at 29-30].

         On September 4, 2014, Richland disbursed Plaintiff’s loan proceeds in the amount of

  $3,353.00 to Keiser University – Port St. Lucie. [Id. at 32-33].

         Richland then sold and assigned Plaintiff’s loan to Everglades College, Inc. on September

  11, 2014. [Id. at 35-38].




                                                    3
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 4 of 22



          According to the affidavit of Pennie Lutz, President and CEO of Richland, Richland never

  had any further involvement in Plaintiff’s loans; it never attempted to collect payment from

  Plaintiff on its behalf nor on behalf of anyone else. [Id. at 4, ¶¶13-14]. In response to Plaintiff’s

  interrogatory, Ms. Lutz states that during the one-week time period from September 4, 2014 to

  September 11, 2014, Richland did not seek, and did not receive, payment of any amount, principal

  or interest, from Plaintiff. [DE 63 at 26]. The affidavit further states that Richland never reported

  any information regarding Plaintiff’s loan to any credit bureau or credit reporting agency. [Id. at

  ¶ 15]. For Richland’s purposes, that is where it contends the bank’s involvement with Plaintiff

  ends.

          However, Plaintiff alleges he was under the impression that “the loan approval also came

  with a full-deferment precluding Plaintiff from the obligation of making immediate payments

  while attending classes at-least half-time.” [DE 29 at ¶ 62]. His affidavit states “[a]t no time since

  first attending Keiser University in September 2013 through July 27, 2014, the date of my

  graduation, did Richland State Bank, Keiser University or any other defendants’ involving this

  action even hinted to me, of expected repayment terms on my educational loan(s).” [DE 63 at 10

  ¶14].

          Plaintiff’s affidavit states that in June 2018, he discovered he was turned down for a student

  loan due to negative credit reporting from Everglades College and UAS, which caused him to

  investigate. [DE 63 at 17 ¶¶ 59-60].

          Plaintiff’s affidavit states “[n]otwithstanding, my unemployment status and credit fico

  score, ‘521’, at the time should have automatically provided me a (24 months) deferment, or

  Interim Period; ( See Exhibit 6) Richland Bank instead, surreptitiously sold and transferred my

  loan to a loan servicer and debt collector, (Everglades College) Richland understood would not



                                                    4
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 5 of 22



  seek my consent of repayment terms, but would unilaterally provide repayment terms that would

  be impossible, for me to perform, consequently, forfeiting and/or denying my right to decline the

  loan.” [Id. at 14 ¶ 40].

          Plaintiff’s affidavit states that he has since learned that he was given three deferments; “a

  UAS representative stated to me my first deferment was provided on July 27, 2014. The second

  deferment was initiated on September 4, 2014. And the third deferment was provided on January

  27, 2015. The deferments were independently authorized and provided by Richland in complicity

  with UAS and Everglades College, without my knowledge, or consent.” [Id. at 14-15 ¶¶ 43-45].

          Plaintiff’s affidavit states none of the defendants “attempted to contact and inform him

  regarding the terms of the purported loan acceptance at his cellular number, physical and/or

  permanent address where he resided in Vero Beach” the address listed in the loan application, but

  instead deliberately continued to mail information to a P.O. Box, which he no longer had access

  to. [Id. at 18 ¶ 72-73].

   III.   LEGAL STANDARD

          The Court is to “liberally construe pro se briefs and the arguments contained in them.”

  Aysisayh v. Ward, 460 F. App'x 902, 902 (11th Cir. 2012). However, “despite the leniency we

  afford them, we are not permitted to serve as de facto counsel for pro se litigants.” Id. at 903.

          Summary judgment is appropriate where the Court is satisfied “that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). “The court construes all evidence and reasonable inferences in the light most

  favorable to the nonmovant . . .” Wilson v. Doss, 552 F. App'x 970, 971 (11th Cir. 2014).

          “When the nonmoving party has the burden of proof at trial, to prevail at summary

  judgment the moving party has the burden of either negating an essential element of the nonmoving



                                                    5
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 6 of 22



  party's case or showing that there is no evidence to prove a fact necessary to the nonmoving party's

  case.” McGee v. Sentinel Offender Servs., LLC, 719 F.3d 1236, 1242 (11th Cir. 2013). “If the

  moving party shows an absence of evidence of a material fact, the burden of production shifts to

  the nonmoving party, who must identify evidence in the record or present ‘additional evidence

  sufficient to withstand a directed verdict motion at trial based on the alleged evidentiary

  deficiency.’” Id. (quoting Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993)).

         “[G]enuine disputes of facts are ‘those in which the evidence is such that a reasonable jury

  could return a verdict for the non-movant. For factual issues to be considered genuine, they must

  have a real basis in the record.’” Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009)

  (quoting Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 919 (11th Cir. 1993)). “Summary

  judgment should be granted when, after an adequate time for discovery, a party fails to make a

  showing sufficient to establish the existence of an essential element of that party's case.” Nolen v.

  Boca Raton Cmty. Hosp., Inc., 373 F.3d 1151, 1154 (11th Cir. 2004).

   IV.   DISCUSSION

     A. Counts I, II, and III:

         Richland moves for summary judgment on Counts I, II, and III arguing that there is no

  private cause of action under the Federal Trade Commission Act (“FTC Act”) or under 15 U.S.C.

  § 1681s-2(a) of the Fair Credit Reporting Act (“FCRA”). [DE 61 at 3-4]. Richland notes that it

  is unclear whether Count II states a claim against Richland, but to the extent that it does, asks the

  Court to grant summary judgment in Richland’s favor. [Id. at 4 n.2].

         Plaintiff concedes that summary judgment may be appropriate for his claims under the FTC

  Act and FCRA against Richland in Counts I, II, and III. [DE 62 at 4].




                                                   6
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 7 of 22



         Count I alleges Richland violated section 5(a) of the FTC Act, codified at 15 U.S.C.

  § 45(a). There is no private cause of action under the FTC Act. See Jeter v. Credit Bureau, Inc.,

  760 F.2d 1168, 1174 n.5 (11th Cir. 1985) (“consumers were given a private right of action to

  enforce the provisions of the FDCPA against debt collectors, 15 U.S.C.A. § 1692k, a right which

  does not exist under the FTC Act.”) (citing Holloway v. Bristol-Myers Corp., 485 F.2d 986

  (D.C.Cir.1973) (no implied private right of action under FTC Act)).

         In Counts II and III, Plaintiff alleges violations of sections 623(a)(1)(A) and 623(a)(7) of

  the Federal Credit Reporting Act, which are codified at 15 U.S.C. § 1681s-2(a)(1)(A) and 15

  U.S.C. § 1681s-2(a)(7). There is no private cause of action under section 623(a) of the FCRA.

  See Nawab v. Unifund CCR Partners, 553 F. App'x 856, 860 (11th Cir. 2013) (“This provision,

  among other things, prohibits knowingly furnishing inaccurate information to a consumer

  reporting agency and mandates correcting any inaccurate information that has been furnished. 15

  U.S.C. § 1681s–2(a)(1). Another section of the statute, however, provides that subsection (a) ‘shall

  be enforced exclusively’ by federal and state authorities. 15 U.S.C. § 1681s–2(d)”).

         Accordingly, the Court finds summary judgment in favor of Richland on these three counts

  is appropriate.

     B. Counts V and VI:
         Plaintiff alleges multiple violations of the Fair Debt Collection Practices Act (“FDCPA”).

  In Count V, Plaintiff alleges violations of 15 U.S.C. § 1692b(3) and 15 U.S.C. § 1692e(10). [DE

  29 at ¶¶ 135-41]. In Count VI, Plaintiff alleges violations of 15 U.S.C. § 1692e(2)(A), 15 U.S.C.

  § 1692e(8), and 15 U.S.C. 1692(e)(10). [Id. at ¶¶ 142-44].

         Richland contends that the claims brought under the FDCPA fail because Richland is not

  a debt collector as defined by the FDCPA. [DE 61 at 4-5].


                                                   7
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 8 of 22



         Plaintiff responds that he has alleged Richland worked in concert with Keiser University

  d/b/a Everglades College, University Accounting Services, and Transworld Systems, Inc. to

  initiate the loan debt and repayment terms without informing Plaintiff of the debt and that

  Defendants falsely began reporting the loan as a loan debt. [DE 62 at 5]. Plaintiff disputes that

  Richland owned the loan for a week before selling the loan. [Id.].

         The provisions of the FDCPA that Plaintiff invokes apply only to debt collectors. See

  Davidson v. Capital One Bank (USA), N.A., 797 F.3d 1309, 1313 (11th Cir. 2015) (“There is no

  dispute that § 1692e applies only to debt collectors.”); 15 U.S.C. § 1692b (“[a]ny debt collector

  communicating with any person other than the consumer for the purpose of acquiring location

  information about the consumer shall . . .”) (emphasis added).

         The FDCPA defines “debt collector” as “any person who uses any instrumentality of

  interstate commerce or the mails in any business the principal purpose of which is the collection

  of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

  due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). In contrast, the FDCPA defines

  “creditor” as “any person who offers or extends credit creating a debt or to whom a debt is owed,

  but such term does not include any person to the extent that he receives an assignment or transfer

  of a debt in default solely for the purpose of facilitating collection of such debt for another.” 15

  U.S.C. § 1692a(4).

         Plaintiff fails to present any evidence that would raise a genuine issue of material fact on

  the question of whether Richland is a debt collector as defined by the FDCPA. Richland offers

  evidence that it was the original creditor for the loan before disbursing the money on September

  4, 2014 and then selling and assigning the loan to Everglades College on September 11, 2014. [DE

  60-1 at 32-33; 37-38].



                                                   8
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 9 of 22



         Plaintiff offers nothing to support his unfounded allegations that Richland was working in

  concert with the other Defendants and nothing to establish that Richland attempted to collect debts

  due another. In fact, the Amended Complaint only alleges that “University Accounting Services,

  L.L.C. and Transworld System s Inc are ‘debt collectors’ as defined in section 80346) of the

  FDCPA 15 U.S.C. § 1692a(6)” and makes no similar factual allegations about Richland. [DE 29

  at ¶ 39]. While Plaintiff disputes the length of time that Richland owned the loan, he does nothing

  to rebut the evidence in the record. He also does not dispute that Richland never even attempted

  to collect on the debt owed to Richland. “For factual issues to be considered genuine, they must

  have a real basis in the record.’” Mann, 588 F.3d at 1303.

         Because Richland has presented record evidence to demonstrate that it is not a debt

  collector as defined by the FDCPA, and since Plaintiff has failed to present any evidence that raises

  a genuine issue of material fact on that question, the Court grants summary judgment in favor of

  Richland.

     C. Count VIII:
         In Count VIII, Plaintiff asserts a claim of breach of contract against Richland. [DE 29 at

  ¶¶ 149-154]. Plaintiff alleges Richland “had a duty to clearly inform Plaintiff at the time of

  commencement whether Plaintiff deferment request was denied and whether Plaintiff would be

  required to immediately begin repayment of his approved loan when defendant had known Plaintiff

  was not employed and/or was unable to immediately repay the loan” and that Richland “had a duty

  to deny Plaintiff a monetary contractual agreement defendant knew was a fraudulent

  misrepresentation and impossible for Plaintiff to fulfill.” [Id. at ¶¶ 150-51]. Plaintiff alleges

  Richland further breached its duty through “Defendant's transference of Plaintiffs account to

  University Accounting Services Inc., when Defendant had known or should have known


                                                   9
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 10 of 22



   Defendant University Accounting Services would not be fair in honoring Plaintiff s approved

   deferment and demand immediate payment at a time when Plaintiff was unemployed.” [Id. at

   ¶ 152]. The Amended Complaint continues Richland “breached its duty to David Hadden by

   fraudulently representing and/or misrepresenting Plaintiff s account information, and repayment

   on Plaintiff’s approved loan” and “[a]s a result and proximate cause of Defendant's breach of

   contract Plaintiff has suffered loss of income, enjoyment of life, personal pain and emotional

   distress.” [Id. at ¶¶ 153-54].

          Richland argues it is entitled to summary judgment on the breach of contract claim because

   “[t]here is no allegation in Plaintiff’s Amended Complaint that Richland breached any terms of

   the Loan Application and Promissory Note.” [DE 61 at 5]. Richland asserts that the Amended

   Complaint “conjures various duties out of thin air,” and that because Richland complied with the

   terms of the Loan Application and Promissory Note, and Plaintiff cannot identify a provision of

   the contract that Richland breached, summary judgment should be entered for Richland. [Id. at 6].

          Plaintiff responds that “[t]here was no legal contract involving the instant action” and that

   therefore a genuine issue exists as to whether the parties had a legal contract. [DE 62 at 7].

   Plaintiff insists that “because the repayment terms were impossible for Plaintiff to perform and/or

   carry out involving defendants' alleged scheme, this court should accept Plaintiff's argument

   Defendant, Richland State Bank had no intention to carry out a legal contract.” [Id. at 6].

          Richland has presented evidence of a legal contract in the form of the Loan Application

   and the Promissory Note, as well as the confirmatory correspondence. [DE 60-1 at 7-13, 17, 19-

   20, 25, 27, 29-30]. The burden now shifts to Plaintiff. See McGee, 719 F.3d at 1242 (“If the

   moving party shows an absence of evidence of a material fact, the burden of production shifts to

   the nonmoving party, who must identify evidence in the record or present ‘additional evidence



                                                   10
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 11 of 22



   sufficient to withstand a directed verdict motion at trial based on the alleged evidentiary

   deficiency.’”) (quoting Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993)).

          Here, Plaintiff has offered no evidence to refute the evidence that the Loan Application and

   Promissory Notes are valid. He also does not raise a factual dispute regarding the documents.

   Instead, he asserts that he believes the Court should not enforce the contract, and alternatively, that

   he was entitled to deferment per the terms of the loan agreement he now argues is invalid.

          Plaintiff’s arguments do not preclude granting summary judgment. “For factual issues to

   be considered genuine, they must have a real basis in the record.’” Mann, 588 F.3d at 1303.

   Plaintiff has failed to raise a genuine issue of material fact. Moreover, Plaintiff’s Amended

   Complaint fails to point to a provision of the contract that constitutes an alleged breach of contract

   on the part of Richland. “Summary judgment should be granted when, after an adequate time for

   discovery, a party fails to make a showing sufficient to establish the existence of an essential

   element of that party's case,” and here Plaintiff fails to establish how Richland breached the

   contract. Nolen, 373 F.3d at 1154. Accordingly, the Court grants summary judgment on Count

   VIII in favor of Richland.

      D. Count IX
          In Count IX, Plaintiff alleges a claim of negligence. [DE 29 at ¶¶ 155-62]. The Amended

   Complaint alleges “[e]ach Defendant breached their duty in numerous instances . . . including but

   not limited to circumstances where Richland State Bank failed to adequately quantify David

   Hadden's deferment approval date, and/or request for deferment Defendant knew had been

   requested prior to Defendant's approval of David Hadden's loan and/or disbursement of funds

   involving this action.” [DE 29 at ¶ 157]. Plaintiff also alleges Richland breached its duties by

   “fraudulent representing and/or misrepresenting David Hadden's deferment request, deferment

   approval, and/or disproval on Plaintiff s original loan.” [Id. at ¶ 158]. Additionally, Plaintiff

                                                     11
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 12 of 22



   alleges Richland breached its duty by “arbitrarily misrepresenting David Hadden's dates of

   deferment, including Richland State Bank failing to contact Plaintiff within a reasonable time as

   required by law when Defendants transferred David Hadden's account information to University

   Accounting Services.” [Id. at ¶ 159].

           Richland argues that the negligence claim actually arises out of the Loan Application and

   Promissory Note and nothing else, and therefore under the independent tort doctrine, Plaintiff is

   barred from bringing the tort that is based in breach of contract. [DE 61 at 6-7]. Richland insists

   that none of the negligence allegations consist of additional conduct beyond the bounds of the

   contract, and summary judgment should be granted.

           In response, Plaintiff argues, for the first time, that “the record is clear there was no legal

   contract.” [DE 62 at 7-8]. He contends that the independent tort doctrine is therefore inapplicable.

   [Id.]. Plaintiff asserts that “Richland fraudulently and without Plaintiff s knowledge or consent

   approving a loan in his name, then shortly afterwards negotiating with Service providers and debt

   collectors to purchase and Service the loan without informing him of the sale and immediate

   repayment terms while he was unemployed at the time, is shameful and when the bank received a

   letter he written at the behest of the School he attended is fraudulent . . . .” [Id. at 8].

           As Plaintiff notes, Florida has receded from the economic loss rule, which has been

   described as “a judicially created doctrine that sets forth the circumstances under which a tort

   action is prohibited if the only damages suffered are economic losses,” except for in the products

   liability context.1 Tiara Condo. Ass'n, Inc. v. Marsh & McLennan Companies, Inc., 110 So. 3d

   399, 401 (Fla. 2013). Nevertheless, the Eleventh Circuit has explained that “Tiara may, however,



   1
     Horowitch v. Diamond Aircraft Indus., Inc., 645 F.3d 1254, 1257 (11th Cir. 2011) (“As a federal court
   sitting in diversity jurisdiction, we apply the substantive law of the forum state, in this case Florida,
   alongside federal procedural law.”).

                                                      12
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 13 of 22



   have left intact a separate hurdle, namely that ‘a party still must demonstrate that ... the tort is

   independent of any breach of contract claim.’” Lamm v. State St. Bank & Tr., 749 F.3d 938, 947

   (11th Cir. 2014) (quoting Tiara, 110 So. 3d at 408 (Pariente, J., concurring)). The Eleventh Circuit

   elaborated “[w]hile the exact contours of this possible separate limitation, as applied post-

   Tiara, are still unclear, the standard appears to be that ‘where a breach of contract is combined

   with some other conduct amounting to an independent tort, the breach can be considered

   negligence.’” Id. (quoting U.S. Fire Ins. Co. v. ADT Sec. Servs., Inc., 134 So.3d 477, 480, 2013

   WL 5225374, at *2 (Fla. 2d DCA Sept. 18, 2013)); see also King v. Bencie, 752 F. App'x 881, 883

   (11th Cir. 2018) (“Florida law, however, is still ‘somewhat unsettled in this area.’” (quoting Lamm,

   749 F.3d at 947).

          The Court agrees that the independent tort doctrine applies. See Burdick v. Bank of Am.,

   N.A., 99 F. Supp. 3d 1372, 1378 (S.D. Fla. 2015) (dismissing negligence claim regarding force-

   placement of insurance “because they should have been brought in contract rather than in

   Negligence” and “Plaintiff has not alleged that Defendants’ purported negligence is ‘independent

   of any breach of contract claim’ as Florida law requires”) (quoting Tiara, 110 So. 3d at 408

   (Pariente, J., concurring)). Here, Plaintiff does not allege conduct aside from activity regarding

   the promissory note and loan.

          Moreover, the conduct alleged to be a breach of the duty owed to Plaintiff was pursuant to

   terms outlined in the contract and cannot sustain a claim even if the duty did not “stem from a

   contractual relationship between the parties.” Id.; see also Rousseau v. Green Tree Servicing, LLC,

   No. 1462568CIVBLOOMVALLE, 2015 WL 11197797, at *3 (S.D. Fla. May 7, 2015) (“Here, as

   in Burdick, Plaintiff has assented to the employment of a new servicer governed by the same duties

   set forth in the original mortgage contract.”). Plaintiff mistakenly calls the interim period the



                                                   13
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 14 of 22



   deferment period, and under the terms of the loan and application, there is no entitlement to what

   Plaintiff considers “deferment.” [DE 60-1 at 9-10]. Additionally, the terms provide that Richland

   “may assign this Note at any time,” and Plaintiff cites to no requirement that Richland notify

   Plaintiff of such a change. [Id. at 10].

          As for Plaintiff’s new argument that there was no valid contract, the only allegation in the

   Amended Complaint that relates is where Plaintiff alleges “Richland State Bank had known at the

   time of Plaintiffs loan approval Defendants’ had no intentions to create a legal contract;

   consequently, providing a false misrepresentation of Plaintiffs loan approval and deferment that

   was intended to induce Plaintiff to accept the loan.” [DE 29 at ¶ 22]. Plaintiff’s argument fails.

   Plaintiff offers no support for the proposition that Defendants did not intend to enter into a legal

   contract with Plaintiff. That notion is plainly refuted by Richland’s evidence: the loan application,

   the promissory note, the Truth-in-Lending statements, and the disbursement of the funds. Plaintiff

   only points to his own Requests for Admission. [DE 62 at 14-16 ¶¶ 5, 6, 9-10, 25, 29]. This fails

   to refute the overwhelming evidence that this was a valid contract.

          For the reasons stated above, the Court finds that summary judgment in Richland’s favor

   is appropriate on Plaintiff’s negligence claim.

      E. Count X
          In Count X, Plaintiff alleges fraudulent misrepresentation. [DE 29 at ¶¶ 163-74]. Plaintiff

   asserts that “Richland State Bank, and University Accounting Services represented and/or

   misrepresented Plaintiff David Hadden's deferment approval of his loan disbursed on September

   4, 2014, including the length of time of the deferment.” [Id. at ¶ 164]. The Amended Complaint

   alleges Richland and the other Defendants fraudulently “misrepresent and collect a debt against

   Hadden, and falsely report the information to the credit reporting agency.” [Id. at ¶ 173].


                                                     14
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 15 of 22



          Richland moves for summary judgment on this claim arguing that there is no false

   representation. Again, Richland indicates what Plaintiff calls “deferment” is “defined under the

   terms of the loan as the ‘interim period’” which required payments of either interest or interest and

   principal. [DE 61 at 7-8]. Richland asserts that the payment terms were clearly detailed in the

   loan and “no representation as to any deferment was made by Richland outside of the terms of the

   Loan Application and Promissory note.” [Id. at 8].

          Plaintiff counters with new allegations, not previously raised in the Amended Complaint.

   He now argues “[t]he issue is not so much Defendant, Richland State Bank misrepresenting details

   regarding the deferment of his loan, but, that Plaintiff was not; first, informed about a loan amount

   of $3,353.00 and defendant's expectations. Second, Plaintiff was not informed about the loan being

   approved. Then third, Plaintiff was denied his right to decline the loan.” [DE 62 at 9].

          Under Florida law, “there are four elements of fraudulent misrepresentation: ‘(1) a false

   statement concerning a material fact; (2) the representor's knowledge that the representation is

   false; (3) an intention that the representation induce another to act on it; and (4) consequent injury

   by the party acting in reliance on the representation.’” Butler v. Yusem, 44 So. 3d 102, 105 (Fla.

   2010) (quoting Johnson v. Davis, 480 So. 2d 625, 627 (Fla. 1985)).

          Addressing the allegations made in the Amended Complaint, in pertinent part, Plaintiff

   alleges that Richland misrepresented Plaintiff’s deferment approval, including the length of time

   of the deferment, and that Richland fraudulently misrepresented and collected a debt against him

   and falsely reported the information to the credit reporting agency. [DE 29 at ¶¶ 164-173].

   Plaintiff also alleges “University Accounting Services, and Richland State Bank's representation

   and/or misrepresentations of David Hadden's deferment request and/or approval dates on the dates

   alleged in this suit, including the dates of July 27, 2014, September 4, 2014 and January 27, 2015



                                                    15
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 16 of 22



   was known to be false or made recklessly without knowledge of its truth at the time it was made.”

   [Id. at ¶ 166].

           Richland reiterates that “[w]hat Plaintiff describes as ‘deferment’ is what is defined under

   the terms of the loan as the ‘interim period,’” and points to the terms of the loan, which defines

   the interim period as “the period beginning on the first Disbursement date and ending on the date

   that is six months after the Borrower graduates or ceases enrollment or at least a half-time basis at

   the school, up to a maximum of 54 months.” [DE 61 at 7-8]; [DE 60-1 at 9-10]. The Court agrees

   that the terms are expressly provided in the loan. Accordingly, under the allegations of the

   Amended Complaint, Plaintiff fails to establish even the first element of fraudulent

   misrepresentation—a false statement concerning a material fact; rather, it appears Plaintiff

   abandoned that argument. [DE 62 at 9].

           The Court now turns to the argument asserted in Plaintiff’s response, that Richland failed

   to inform him of the loan amount of $3,353.00 and the related expectations, the loan being

   approved, and that Plaintiff was denied his right to decline the loan. Plaintiff insists, without

   evidence, that “[n]ot only was Plaintiff not given the option to decline receiving the loan, and/or

   amount (3,353.00) he knew nothing about; but Plaintiff was not provided any options to defer the

   $3,353.00 repayment terms, notwithstanding, his unemployment status and/or annual income

   ($0).” [DE 62 at 9].

           Plaintiff’s assertions are refuted by evidence in the record. First, Plaintiff admits that he

   requested the increased loan amount of $3,353.00 and both parties offer Plaintiff’s handwritten

   note as evidence. [DE 63 at 31; 11]. Second, Plaintiff admits to receiving email correspondence

   from Richland pertaining to his loan. [Id. at 11 ¶ 22]. Richland points to the Richland email to

   Plaintiff on July 24, 2014 informing him that his new loan application had been approved. [DE



                                                    16
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 17 of 22



   64-1 at 5, 2-3 ¶ 3]. Richland also offers the July 24, 2014 letter informing Plaintiff that Richland

   had received his student loan application, which had been approved. Notably, the letter cautions

   in bold “[p]lease be aware we must receive a copy of your signed Truth-in-Lending Disclosure

   Statement (Approval) by the date of acceptance noted in your statement or your application will

   be considered withdrawn.” [DE 60-1 at 25]. Richland also points to its emails and letters dated

   August 22, 2014 to Plaintiff confirming it received his signed and executed Truth-in-Lending

   Statement and that the funds were scheduled for disbursement on September 4, 2014. [DE 60-1 at

   27; DE 64-1 at 7].

             The Truth-in-Lending Disclosure Statement that Plaintiff executed fully rebuts Plaintiff’s

   claim that he was not told that he could decline the loan or the repayment terms. [DE 60-1 at 29-

   30]. It discloses: the total loan amount; the interest rate; the monthly payments; that Keiser

   University will receive the funds; that Richland is the creditor; and potential federal loan

   alternatives. [Id.]. The statement also notified Plaintiff that the loan offer was good until August

   30, 2014. [Id.].

             The Court therefore finds that even considering the allegations in Plaintiff’s response,

   Plaintiff fails to establish the first element of fraudulent misrepresentation—a false statement

   concerning a material fact—and there is no genuine dispute as to a material fact.

             Accordingly, summary judgment in favor of Richland is granted on this claim.

         F. Count XI
             Finally, Plaintiff asserts a claim of intentional infliction of emotional distress (“IIED”)

   against Richland.2 [DE 29 at ¶ 175-80]. Plaintiff alleges that Richland’s “fraudulent complicity

   and failure to inform Plaintiff David Hadden of Defendant University Accounting Services


   2
       The Amended Complaint labels this as a second Count X; the Court will refer to this claim as Count XI.

                                                        17
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 18 of 22



   involvement in this action is extreme or outrageous and in which largely contributed to the instant

   action being in turmoil, and causing Plaintiff great distress.” [DE 29 at ¶ 177]. The Amended

   Complaint further alleges that Richland’s “intentional misrepresentation of Defendants’

   knowledge of Plaintiff s deferment approval and/or request for deferment prior to September 4,

   2014 is extreme and/or outrageous in this circumstance, including University Accounting Services

   and Transworld Systems Inc., false statements of Plaintiff s owing an illegitimate debt to a creditor

   it had known or should have known to be false.” [Id. at ¶ 179].

          Richland moves for summary judgment arguing that Plaintiff’s allegations do not meet the

   beyond the bounds of decency standard, which is an element of the tort under Florida law. [DE

   61 at 8-9].

          Plaintiff responds that Florida law recognizes IIED where a company abuses its power or

   position of trust for financial gain. [DE 62 at 10-13]. Plaintiff contends that he was “deliberately

   defrauded involving a College Admissions scam” and that “Richland has admitted ‘lending to

   unemployed student applicants is inherent to the student loan industry and the student applicant’s

   ability to repay the loan is not considered at the time an application is submitted.’” [Id. at 12].

          In Florida, the elements of intentional infliction of emotional distress are:

          (1) the defendant’s conduct was intentional or reckless, that is, he intended his
          behavior when he knew or should have known that emotional distress would likely
          result; (2) the conduct was outrageous, that is, as to go beyond all bounds of
          decency, and to be regarded as odious and utterly intolerable in a civilized society;
          (3) the conduct caused emotional distress; and (4) the emotional distress was
          severe.

   Knezevich v. Carter, 805 F. App'x 717, 725 (11th Cir. 2020) (citing LeGrande v. Emmanuel, 889

   So. 2d 991, 994 (Fla. Dist. Ct. App. 2004)). “The issue of whether the activities of the defendant

   rise to the level of being extreme and outrageous is a legal question for the court to decide as a

   matter of law.” Id. (citing Baker v. Fla. Nat’l Bank, 559 So. 2d 284, 287 (Fla. Dist. Ct. App.


                                                    18
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 19 of 22



   1990)). “Regarding the second prong, even tortious or criminal intent, or intent to inflict emotional

   distress, standing alone, is not enough.” Moore v. Pederson, 806 F.3d 1036, 1053 (11th Cir. 2015)

   “Florida courts have found ‘‘[l]iability ... only where the conduct has been so outrageous in

   character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

   regarded as atrocious, and utterly intolerable in a civilized community.’’” Id. (quoting Metro. Life

   Ins. Co. v. McCarson, 467 So. 2d 277, 278 (Fla. 1985) (internal citation omitted)). “A plaintiff

   alleging IIED faces an extremely high burden, as Florida courts have repeatedly found a wide

   spectrum of behavior insufficiently ‘outrageous.’” Brown v. Royal Caribbean Cruises, Ltd., No.

   16-24209-CIV, 2017 WL 3773709, at *3 (S.D. Fla. Mar. 17, 2017).

          Here, Plaintiff has failed to establish the elements to prove his IIED claim. Plaintiff cites

   to two cases for the proposition that the standard of outrageousness may change if the defendant

   holds a position of power over a plaintiff. See Dominguez v. Equitable Life Assur. Soc. of U.S.,

   438 So. 2d 58 (Fla. Dist. Ct. App. 1983), approved sub nom. Crawford & Co. v. Dominguez, 467

   So. 2d 281 (Fla. 1985); Miller v. Mut. of Omaha Ins. Co., 235 So. 2d 33, 35 (Fla. Dist. Ct. App.

   1970). These cases are distinguishable.

          The Eleventh Circuit, considering a plaintiff’s invocation of Dominguez, explained that

   “involved a defendant in a position of power over a plaintiff who was, due to the circumstances,

   peculiarly susceptible to emotional distress.” Lopez v. Target Corp., 676 F.3d 1230, 1237 n.5

   (11th Cir. 2012). In Dominguez, the appellate court considered how the defendants were “aware

   of the plaintiff's disabilities and thus his susceptibility to emotional distress when they acted”

   before holding “[t]his combination of the unjustified assertion of power by one party, and

   impotence of the other, would, we think, be viewed by a civilized community as outrageous and




                                                    19
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 20 of 22



   not as an indignity, annoyance or petty oppression for which the law affords no relief.”

   Dominguez, 438 So. 2d at 62.

           Similarly, in Miller, the plaintiff was subjected to a greater abuse of power by defendant.

   Miller, 235 So. 2d at 34-35. There, plaintiff testified that following her discharge from the hospital,

   the insurance company refused to pay, and she was visited at home by an insurance agent who

   taunted and threatened her and wrongfully took plaintiff’s insurance policy from her home. Id.

   On appeal from a judgment for the defendants notwithstanding the jury verdict, the appellate court

   found that it could not “correctly be held that, in view of the foregoing evidence, the plaintiffs' side

   of the case ‘is essentially devoid of probative evidence.’” Id. at 35.

           In contrast to Dominguez, Plaintiff was not in a similar physical or emotionally vulnerable

   situation, nor was it a situation where the defendant “aware of the plaintiff's disabilities and thus

   his susceptibility to emotional distress when they acted.”            Dominguez, 438 So. 2d at 62.

   Additionally, the Court finds that the allegations made against Richland, even taken as true, fail to

   rise to the level of outrageousness as what transpired in Miller.3 Plaintiff mainly alleges that

   Richland’s “fraudulent complicity and failure to inform Plaintiff David Hadden of Defendant

   University Accounting Services involvement in this action is extreme or outrageous” and that

   Richland misrepresented its knowledge of a deferment approval. [DE 29 at ¶¶ 177, 179].

           Accordingly, the Court grants summary judgment in Richland’s favor as the alleged failure

   to inform Plaintiff of the loan being sold and serviced by University Accounting Services and

   alleged misrepresentation of the deferment fail to satisfy the second element of the tort as a matter

   of law. See e.g. Robb v. Rahi Real Estate Holdings LLC, No. 10-81474-CIV, 2011 WL 2149941,

   at *3 (S.D. Fla. May 23, 2011) (holding that where alleged conduct in foreclosure action merely


   3
    The Court also notes that the treatment of the tort under Florida law, particularly the second element of
   outrageousness, has changed dramatically since Miller was decided in 1970.

                                                      20
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 21 of 22



   consisted of sending pre-suit letters and filing a lawsuit that “[s]uch actions do not amount to

   outrageous and extreme conduct that goes beyond the bounds of decency, nor are the actions

   atrocious or utterly intolerable in a civilized community.”).

      G. Leave to Amend
          Plaintiff, in his Response, requests that the Court grant him leave to amend. [DE 62 at 13].

          Richland objects to the request, arguing that it would result in substantial prejudice to

   Richland, including additional attorneys’ fees and costs defending against the Amended Complaint

   and discovery requests. [DE 64 at 5]. Richland also argues that allowing Plaintiff to amend the

   Amended Complaint would be futile.

          “In general, a pro se litigant must be given an opportunity to amend his complaint.”

   Ferrier v. Atria, 728 F. App'x 958, 962 (11th Cir. 2018). However, “[a] district court need not

   allow amendment, however, where it would be futile.” Id. “Leave to amend a complaint is futile

   when the complaint as amended would still be properly dismissed or be immediately subject to

   summary judgment for the defendant.” Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

          The Court finds that leave to amend would be futile because his claims are either not

   cognizable or even if properly pled, Richland would be entitled to summary judgment. See Hunt

   v. Nationstar Mortg., LLC, 684 F. App'x 938, 944 (11th Cir. 2017) (“Though Hunt would generally

   be entitled to at least one opportunity to amend his complaint, any amendment here would be futile

   because his claims are either time barred or not cognizable.”).

          The Court notes that this Opinion and Order does not impact the other Defendants.

    V.    CONCLUSION

          Based upon the foregoing, it is hereby ORDERED AND ADJUDGED that:

      1. Richland’s Motion for Summary Judgment [DE 61] is GRANTED.

                                                    21
Case 9:18-cv-81385-KAM Document 67 Entered on FLSD Docket 08/28/2020 Page 22 of 22



      2. The Court will enter judgment for Defendants by separate order.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

   this 28th day of August, 2020.




                                                            KENNETH A. MARRA
                                                            United States District Judge




                                                22
